DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/933,403 of CHEN for “Floor Cleaning Machines Having Intelligent Systems, Associated Sub-Assemblies Incorporating Intelligent Systems, and Associated Methods of Use” filed on July 20, 2020, which a preliminary amendment filed on October 20, 2020 has been examine.	
Drawings
Drawings Figures 1-18 submitted on July 20, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 20, 2020, January 07, 2021 and August 16, 2021 is being considered by the examiner. 

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 4 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 2 of Co-pending Application No. 17/150,714. The difference between Co-pending Application claim 2 and the pending claim 4 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the Co-pending Application claim 2 anticipate the claimed limitations of the instant application’s claim 4. Claim 4 is met by claim 2 of the Co-pending Application 17/150,714 except wherein the operational analytics comprises an operational status, maintenance status, power level, location, utilization rate, and further, the alternative limitation and/or component lifespan for each of the plurality of machines, and wherein the centralized platform is configured to permit remote monitoring and control of the plurality of machines over the network as currently claimed. However, it would have been obvious to one of ordinary skill in the art that the system for wherein the operational analytics comprises an operational status, maintenance status, power level, location, utilization rate because the result would still be the same, thus, they are not patentably distinct from each other as set forth in the table herein below: 

Instant App. No. 16/933,403:
Co-pending App. No. 17/150,714:
Claim 4: A machine management system comprising: one or more servers implemented in a cloud-based environment, wherein the one or more servers are (1) remotely located from a plurality of individually movable and controllable machines and (2) in wireless communication with said machines over a network, wherein the one or more servers are configured to: (a) receive operational data generated or collected onboard each of the plurality of machines; (b) process the operational data to extract operational analytics for each of the plurality of machines; and (c) provide the operational analytics on a centralized platform, wherein the operational analytics comprises an operational status, maintenance status, power level, location, utilization rate, and/or component lifespan for each of the plurality of machines, and wherein the centralized platform is configured to permit remote monitoring and control of the plurality of machines over the network.
Claim 2: A machine management system comprising: one or more servers implemented in a cloud-based environment, wherein the one or more servers are (1) remotely located from a plurality of individually movable and controllable machines and (2) in wireless communication with said machines over a network, wherein the one or more servers are configured to: (a) receive (i) operational data generated or collected onboard each of the plurality of machines and (ii) one or more unique identifiers associated with the plurality of machines; and (b) generate an output signal based on a comparison of the operational data to one or more operational parameters, wherein the one or more operational parameters are set or determined based on the one or more unique identifiers.



In view of the above, since the subject matters recited in the broad claim 4 of the instant application was fully disclosed in and covered by narrow claim 2 of Co-pending Application No. 17/150,714, allowing the broad claim 4 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact have not been patented.

Allowable Subject Matter
Claims 5-23 are objected to as being dependent upon a rejected base claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Patent No. 5,435,035 to Fujimoto et al, discloses a floor treating machine includes an electric motor, batteries free from leakage and mounted on a motor deck for supplying a current to the electric motor, a rotary shaft extending vertically and driven by the electric motor, and a floor treating device, such as a brush or sponge, detachably attached to a lower end of the rotary shaft to be rotatable therewith. The floor treating device contacts a floor and supports the machine during a floor treating operation. The electric motor is connected to the batteries through an on/off switch. The floor treating machine further includes a rotating rate varying device operable upon start of the electric motor for gradually increasing a rotating rate of the electric motor to reach a predetermined operational rotating rate after lapse of a predetermined time.
U.S. Patent No. 4,675,935 to Kasper et al, discloses a floor scrubber has rotating brushes for scrubbing a floor, drive motors for the brushes, and a brush height control circuit for raising and lowering the brushes in accordance with a desired brush pattern. The scrubber includes a solution tank, a recovery tank and a detergent tank for application and recovery of the cleaning solution. A solution tank pump, a detergent tank pump and a fan for use in vacuuming used cleaning solution into the recovery tank are each connected to their respective tanks. There are actuating means connected to the brush drive motors, pumps, fan and brush height control circuit. Sensors monitor the solution tank, recovery tank and detergent tank, as well as the speed of the floor scrubber. A start signal for the actuating means is only provided when the sensors determine certain prestart conditions have been met in the solution tank, recovery tank, detergent tank and a certain predetermined speed has been reached for the floor scrubber.
U.S. Patent No. 4,667,364 to Meili, discloses a floor cleaning machines in which the fresh water and product dosing operation is controlled as a function of the operation of the driving motor such that the dosing per unit of floor area is maintained at an operator-controllable level. Improved economy of water, product and energy is achieved.

U.S. Publication No. 2015/0045990 A1 of Shih et al, discloses an active three-dimensional positioning device and a control system for floor-cleaning robot are provided in the present invention. The active three dimension positioning device includes a radio frequency (RF) receiver array, a radio frequency emitter and a control circuit. The RF receiver array includes a plurality of RF receivers for receiving a RF pulse. The RF emitter is used for emitting a RF pulse. The control circuit is coupled to the RF receivers. The control circuit transmits a transmission command to the RF emitter, after the RF emitter receives the enable RF signal, and the RF emitter emits the RF pulse. The control circuit calculates the position between the RF receiver array and the RF emitter according to the positions of the RF receivers and the time when each of the RF receivers receives the RF pulse.
The U.S. Publication No. 2016/0195577 A1 of Osaka et al, discloses an electrochemical analysis apparatus according to an embodiment of the present invention includes: a power controller that generates a rectangular wave signal having a first frequency and applies the rectangular wave signal to an electrochemical cell including a plurality of electrodes and an electrolyte; a Fourier transform section that Fourier-transforms a response signal of the electrochemical cell to the rectangular wave signal and calculates frequency characteristics including a component of a second frequency of an integer multiple of the first frequency; and a calculating section that calculates an impedance characteristic of the electrochemical cell based on the frequency characteristics calculated by the Fourier transform section.
U.S. Publication No. 2012/0271645 A1 of Dain et al, discloses an automatic ordering of replacement parts in product servicing. One aspect of the invention concerns a service system including multiple components, a service initiator for identifying a component in the system that has failed or does not operate according to a service threshold, and determining whether the identified component needs a replacement part based on the service threshold. The service system automatically orders a replacement part if the replacement part is needed and notifies a user of the part order. The service threshold may be dynamically adjusted.
U.S. Publication No. 2012/0097201 A1 of Field, discloses a mobile surface cleaner includes a mobile body, a least one wheel, a source of a fluid, a pump, a sprayer hose connectable to a fitting on the mobile body, a high pressure spray gun connectable to the sprayer hose, and a functional generator. The functional generator includes first and second electrode chambers, which are separated by an ion exchange membrane. A flow path extends from the fluid source to the fitting and passes through the functional generator. The flow path is configured to combine all the fluid produced in the first and second electrode chambers to form a combined fluid on the cleaner. A control circuit is coupled to the pump and the functional generator and is configured to energize the pump to pump the fluid along the flow path and energize the functional generator to electrochemically activate the liquid that is passed through the functional generator.
U.S. Publication No. 2007/0186369 A1 of Field et al, discloses a sparging device and a functional generator. The functional generator is in fluid communication with the sparging device and includes an anode chamber and a cathode chamber separated by an ion exchange membrane.

U.S. Publication No. 2005/0254185 A1 of Cunningham, discloses a central vacuum cleaning system control subsystem for use in a central vacuum cleaning system having a motor includes a central vacuum unit control module with a receiver for wirelessly receiving command signals, and a power stage for controlling the motor in accordance with command signals received through the receiver. The control module is stable in high ambient temperature. Current flowing to the motor is sensed, and motor overcurrent and undercurrent conditions are determined. The control module determines when the motor is in an overcurrent condition. Power stage has a triac for controlling power to the motor. The control module also has a microprocessor that compares the current sensed against a normal operating current to determine overcurrent condition. Power to motor ceases when overcurrent condition exists. A generator is powered by air flow in a cleaning system for production of electrical energy.
U.S. Patent No. 8,584,294 B2 to Loring, discloses a scrub head includes a first disc scrub member, a movable support having first and second positions, and a movable disc scrub member. The first disc scrub member is rotatable about a first vertical axis. The movable disc scrub member is rotatable about a second vertical axis and is connected to the movable support. The movable disc scrub member is configured to move relative to the first disc scrub member along first and second orthogonal axes of a horizontal plane, which is transverse to the first and second vertical axes, between first and second positions respectively corresponding to the first and second positions of the movable support.
U.S. Patent No. 7,269,877 B2 to Tondra et al, discloses a floor care appliance is provided with a microprocessor based control arrangement having a communications port for connection to a computer. Once connected to a computer, software updates for the microprocessor may be downloaded or diagnostic information stored in the microprocessor's memory may be uploaded for diagnostic purposes. In one embodiment of the invention, the communication port is configured to be connected to a local computer for possible further connection to a remote computer over a computer or telephone network. In an alternate embodiment of the invention, the communication port is configured to connect to and dial up a remote computer over a telephone network.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							May 21, 2022           Primary Examiner, Art Unit 2685